Citation Nr: 0819970	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  07-10 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for Dengue 
fever. 

2.  Entitlement to service connection for Dengue fever.

3.  Entitlement to service connection for nasopharyngitis.

4.  Entitlement to service connection for sinusitis. 

5.  Entitlement to compensation for sinusitis under 
38 U.S.C.A. § 1151.

6.  Entitlement to an increased evaluation (compensable) 
evaluation for eczemoid dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Hartford, Connecticut, regional office (RO) of Department of 
Veterans Affairs (VA).  

The RO determined that the veteran submitted new and material 
evidence to reopen his claim for service connection for 
Dengue fever.  His claim was reopened and considered on a de 
novo basis.  However, a determination on whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider an 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, regardless of the RO's action, the 
Board must initially address the question of whether new and 
material evidence has been presented to reopen the claim of 
service connection for bilateral macular degeneration.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156a (2002).  

Furthermore, the record indicates that the veteran's claim 
for compensation for sinusitis based on the provisions of 
38 U.S.C.A. § 1151 was denied in a July 2005 rating decision.  
After the veteran submitted a timely notice of disagreement 
with this decision, a statement of the case was issued in 
December 2005.  The veteran then completed his appeal to the 
Board by submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals in December 2005.  However, the veteran also 
submitted a request to withdraw this appeal in February 2006.  
The Board will address this matter.  

The issues of entitlement to service connection for sinusitis 
and entitlement to an increased evaluation for dermatitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for Dengue fever was 
denied in a May 1946 rating decision; the veteran did not 
initiate an appeal of this decision. 

2.  Evidence received since the May 1946 decision includes 
material that was not previously considered, and relates to 
an unestablished fact necessary to substantiate the claim.

3.  Current medical evidence is negative for Dengue fever or 
for a disability attributable to the Dengue fever for which 
the veteran was treated in service. 

4.  Current medical evidence is negative for nasopharyngitis 
or a disability attributable to the nasopharyngitis for which 
the veteran was treated in service.  

5.  On February 24, 2006, prior to the promulgation of a 
decision in the appeal, notification was received from the 
veteran that a withdrawal of his appeal for compensation for 
sinusitis under 38 U.S.C.A. § 1151 is requested.


CONCLUSIONS OF LAW

1.  The May 1946 rating decision which denied entitlement to 
service connection for Dengue fever is final.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulations 1008 and 1009; effective January 25, 1936 
to December 31, 1957.  

2.  New and material evidence has been submitted to reopen 
the veteran's claim for service connection for Dengue fever.  
38 C.F.R. § 3.156(a) (2007).  

3.  Chronic Dengue fever was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007). 

4.  Chronic nasopharyngitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

5.  The criteria for withdrawal of a substantive appeal of a 
claim for compensation for sinusitis under 38 U.S.C.A. § 1151 
by the veteran have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In this case, the veteran was provided with proper VCAA 
notification prior to the initial adjudication in a letter 
dated March 2006.  This letter told the veteran what evidence 
was needed to substantiate the claims for service connection.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
Finally, the letter notified the veteran that he should send 
any relevant evidence in his possession.  

The March 2006 letter also provided the veteran with the 
notification required by Dingess.  As for the first element, 
veteran status has been established and is not at issue in 
this case.  The March 2006 letter notified the veteran of the 
remaining four elements.  

The record indicates that the veteran's claim for service 
connection for Dengue fever was initially denied in an 
October 1945 rating decision.  This decision is final, and as 
is noted below, may only be reopened on the basis of new and 
material evidence.  

The Court has issued a decision which held that, in the 
context of a claim to reopen, VCAA notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1, (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial. 

Although the March 2006 letter notified the veteran that new 
and material evidence would be required to reopen his claim 
for Dengue fever and provided a general explanation of what 
constitutes new and material evidence, it failed to met the 
requirements of Kent, in that it did not notify the veteran 
of what would constitute new and material evidence in his 
particular claim.  However, the Board finds that it may 
proceed with adjudication of the veteran's appeal without 
fear of prejudice to his claim.  The RO found that the 
veteran had submitted new and material evidence, and then 
proceeded to consider and deny his claim on a de novo basis.  
As the Board will do the same, the veteran's claim will not 
be prejudiced.  Therefore, the Board finds that the duty to 
notify the veteran has been met for all claims.  

The Board further finds that the duty to assist the veteran 
has been met.  All medical records identified by the veteran 
have been obtained.  The veteran has been afforded a VA 
examination, and pertinent opinions have been expressed by 
the examiners.  The veteran has declined an opportunity for a 
hearing.  As there is no indication of any outstanding 
relevant evidence, his appeals are ready for adjudication.  

Service Connection

The veteran contends that he has a residual disability as a 
result of the Dengue fever for which he was treated during 
service.  Furthermore, the veteran argues that he has chronic 
nasopharyngitis due to service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Dengue Fever

The record indicates that entitlement to service connection 
for Dengue fever was first denied in a May 1946 rating 
decision.  The veteran was notified of this decision in a 
June 1946 letter, which also provided him with his appellate 
rights.  He did not initiate an appeal of this decision. 

According to the laws and regulations in effect at that time, 
the law granted a period of one year from the date of notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, the 
determination became final, and is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  Veterans Regulation No. 2(a), pt. II, 
par. III; Department of Veterans Affairs Regulations 1008 and 
1009; effective January 25, 1936 to December 31, 1957.  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly 
presented evidence is presumed to be credible for purposes of 
determining whether or not it is new and material.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

The evidence considered by the May 1946 rating decision 
consisted of the veteran's service medical records, as well 
as VA treatment records dated subsequent to discharge.  
Service connection was denied on the basis that Dengue fever 
was not found on the most recent examination.  

The evidence submitted since the 1946 rating decision 
includes additional VA and private medical records dated 
through 1948, as well as other VA records dated from 1995 to 
the present, and the findings of an April 2006 VA 
examination.  

The additional evidence includes findings of congestion and 
other complaints related to the upper respiratory system.  

The Board finds that the veteran has submitted new and 
material evidence to reopen his claim for Dengue Fever.  The 
evidence is new because it contains information that was not 
before the May 1946 decision maker.  It is also material, 
because it purports to show that the veteran has current 
residuals that may be the result of Dengue fever, the absence 
of which was a basis for the original denial of service 
connection.  Therefore, as the veteran has submitted new and 
material evidence in support of his claim for service 
connection for Dengue fever, his claim is reopened.  The 
Board will now consider the veteran's claim on a de novo 
basis, including a review of the entire evidentiary record, 
both old and new.  

The service medical records show that the veteran was treated 
for Dengue fever in December 1944.  He continued to be seen 
for complaints of chills, fever, sore throat, coughing and 
vomiting on other occasions, including April 1945.  

The veteran's October 1945 discharge examination noted the 
history of Dengue fever in December 1944.  The report stated 
that there had been no recurrences.  

Post service medical records show that the veteran was 
treated on several occasions through 1948 for diagnoses that 
included rhinitis, otitis media, adenoid infections and 
nasopharyngitis.  Dengue fever was noted by history only, and 
there was no current diagnosis for this disability.  

Additional post service medical records show upper 
respiratory complaints dating from 1996.  There were no 
current diagnoses of Dengue fever and no opinions relating 
the veteran's current complaints to the Dengue fever that was 
treated in service.  

The veteran was afforded a VA examination in April 1946.  His 
claims folder was reviewed by the examiner, and his history 
of Dengue fever in service was noted.  After examination of 
the veteran and a review and discussion of medical 
literature, the examiner opined that the persistence of the 
veteran's upper respiratory complaints over the years was not 
a residual of Dengue fever.  In support of this opinion, the 
examiner cited medical literature which stated that most 
people who develop Dengue fever recover completely within two 
weeks.  Some might go through several weeks or months of 
feeling tired or depressed.  Patients would usually recover 
without sequelae.  The examiner's impressions did not include 
a diagnosis of Dengue fever.  

The Board finds that entitlement to service connection for 
Dengue fever is not demonstrated.  Although the record 
clearly establishes that the veteran was treated for this 
illness during service, the evidence does not show that the 
veteran has any current disability attributable to Dengue 
fever.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  In this case, the April 2006 VA 
examination failed to identify any current residuals of the 
veteran's Dengue fever.  There are no other doctors who have 
attributed any current disability to the Dengue fever.  The 
veteran contends that his sinusitis, rhinitis, and feeling of 
congestion are the result of Dengue fever, but the April 2006 
examiner specifically found that these symptoms were 
unrelated.  The Board further notes that these disabilities 
are or have been the subject of separate claims.  

The Board recognizes the veteran's sincere belief that he has 
current disabilities that are attributable to the Dengue 
fever for which he was treated in service.  However, the 
veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Therefore, as there is no competent medical evidence of a 
current disability attributable to Dengue fever, the 
veteran's claim is denied. 

Nasopharyngitis

Service medical records show that in May 1945, the veteran 
had complaints of nasal stuffiness alternating with discharge 
since his return from overseas.  The diagnoses included 
Eustachian salpingitis and hypertrophic rhinitis.  Additional 
May 1945 records state that his nasal pharyngitis was 
subsiding.  

The veteran's October 1945 discharge examination was negative 
for nasopharyngitis.  The examination of the ear, nose and 
throat found no abnormalities. 

Post service medical records include a June 1946 report from 
a naval hospital.  This notes that the veteran had been 
complaining that his head was all blocked up since December 
1944.  The final diagnoses were Eustachian salpingitis and 
chronic bronchitis.  

The veteran was afforded a VA Oto-Rhino-Laryngological 
examination in August 1946.  The diagnoses included subacute 
nasopharyngitis.  It was recommended that the veteran undergo 
irradiation of the nasopharynx.  An August 1946 VA general 
examination also included a diagnosis of chronic 
nasopharyngitis.  

A January 1948 letter from the veteran's private doctor 
states that his diagnosis includes otitis media, due to 
repeated nasopharyngitis.  At this juncture, the Board notes 
that service connection for otitis media was established in a 
February 1948 rating decision.  

The additional post service medical records are negative for 
diagnoses or treatment of nasopharyngitis.  The April 2006 VA 
examiner reviewed the claims folder and noted that the 
veteran had been treated for chronic nasopharyngitis with 
blockages of the Eustachian tubes in service.  However, the 
examination report was negative for a diagnosis of chronic 
nasopharyngitis.  

The Board finds that entitlement to service connection for 
nasopharyngitis is not supported by the evidence.  Although 
the veteran was treated for this disability during service 
and on several occasions within the first three years after 
service, there is no evidence of a current diagnosis of this 
disability.  There is also no evidence of any current 
disability attributable to the nasopharyngitis treated in 
service except for the service connected otitis media.  There 
are current diagnoses of disabilities that have similar 
symptoms such as rhinitis and sinusitis.  The veteran's claim 
for service connection for sinusitis will be addressed in the 
remand portion of this decision.  Service connection for 
rhinitis has been previously denied and is not currently on 
appeal.  

Therefore, as there is no evidence of a current diagnosis of 
nasopharyngitis or any additional residual impairment of this 
illness, service connection for nasopharyngitis is not 
warranted.  

38 U.S.C.A. § 1151 for Sinusitis

On February 24, 2006, the veteran submitted a VA Form 21-4138 
which, among other things, contained a request to withdraw 
his appeal for entitlement to compensation for sinusitis 
under the provisions of 38 U.S.C.A. § 1151. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for compensation under 38 U.S.C.A. § 1151 for 
sinusitis and it is dismissed.


ORDER

New and material evidence has been presented to reopen the 
veteran's claim for service connection for Dengue fever; to 
this extent only, the veteran's appeal is allowed. 

Entitlement to service connection for Dengue fever is denied. 

Entitlement to service connection for nasopharyngitis is 
denied. 

The veteran's claim for entitlement to compensation for 
sinusitis under 38 U.S.C.A. § 1151 is dismissed. 


REMAND

The evidence indicates that the veteran was treated for 
several disabilities and illnesses of the upper respiratory 
system during service, with frequent complaints of congestion 
and stuffiness of the head.  The diagnoses included rhinitis 
and sinusitis.  The post service medical records show that 
the veteran continued to receive treatment for these 
complaints for the first three years after discharge from 
service.  He argues that he has continued to experience 
similar symptoms ever since that time.  

The veteran was afforded a VA examination in April 2006.  
This examiner opined that the veteran did not currently have 
any residuals of Dengue fever.  However, the examiner added 
that the veteran's nasal congestion and rhinitis did begin in 
service shortly after the Dengue fever.  

The diagnoses of the April 2006 examination did not include 
sinusitis.  However, other VA treatment records dated this 
same month note that the veteran has recurrent sinusitis.  

The Board notes that while rhinitis and sinusitis have 
similar symptoms, they are two distinct disabilities.  
Rhinitis affects the nasal passages and sinusitis involves 
the sinuses.  The Board further notes that service connection 
for rhinitis was denied in a February 1948 rating decision, 
and is not currently on appeal.  

It is unclear from the April 2006 opinion as to whether the 
examiner is including the veteran's congestion as a part of 
his rhinitis, or if the term "congestion" is meant to connote 
a separate disability such as sinusitis.  Therefore, the 
Board believes that a clarification of this opinion must be 
obtained prior to reaching a decision in the veteran's claim 
for service connection for sinusitis.  

In regards to the veteran's claim for an increased evaluation 
for his dermatitis, the Board notes that the veteran has 
requested an examination of this disability.  He was 
scheduled for a VA examination on June 10, 2006 at 8:30 in 
the morning.  On June 6, 2006, the veteran's representative 
contacted the RO and requested that the veteran's examination 
be rescheduled.  The representative noted that the veteran 
did not drive, he relied upon public transportation, and that 
this could not get him to the medical center before 11:00 in 
the morning.  They requested that the next examination be 
scheduled later in the day. 

The record shows that the veteran was not rescheduled for his 
examination.  Furthermore, the veteran was listed as a no 
show, and the VA examiner reviewed his records and offered an 
opinion without the benefit of an examination.  The record 
further indicates that the veteran's failure to show for his 
scheduled examination was cited as one of the reasons for the 
denial of his claim.  

The Board finds that given the veteran's age, he has provided 
good cause for his inability to report for the scheduled 
examination.  38 C.F.R. § 3.655(a).  Furthermore, he gave 
notice of his inability to report several days before the 
examination and requested that it be rescheduled.  Therefore, 
the veteran should be scheduled for a new VA dermatology 
examination to occur no earlier than 11:00 in the morning.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be 
provided to the VA examination who 
conducted the April 2006 VA examination 
in order to obtain a clarification of 
the opinion contained in that report.  
The examiner should note that the 
claims folder has been reviewed.  The 
examiner should be requested to express 
the following opinions: 1) Does the 
veteran have a current diagnosis of 
chronic sinusitis?  2) If the veteran 
does have a current diagnosis of 
sinusitis, is it as likely as not that 
this disability was incurred during 
active service?  The reasons and bases 
for the opinion should be provided.  If 
the examiner who conducted the April 
2006 examination is unavailable, the 
claim folder should be provided to 
another examiner qualified to express 
an opinion regarding sinusitis so that 
they may express the requested 
opinions. 

2.  The veteran should scheduled for a 
dermatology examination of his hands to 
determine the nature and severity of 
his eczemoid dermatitis.  The 
examination should not be scheduled 
before 11:00 in the morning.  All 
indicated tests and studies should be 
conducted, and the claims folder should 
be made available to the examiner for 
use in the study of this case.  All 
current findings should be described in 
the examination report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


